UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


    EDWARD ALEXANDER LAPOTSKY,
                   Plaintiff,

    v.                                   Civ. Action No. 20-0093 (EGS)

    CHRISTINE WORMUTH, SECRETARY,
    U.S. DEPARTMENT OF THE ARMY, 1

                    Defendant.

                      MEMORANDUM OPINION AND ORDER

         Plaintiff Edward A. Lapotsky (“Mr. Lapotsky” or

“Plaintiff”) brings this lawsuit against Christine Wormuth,

Secretary of the U.S. Department of the Army (“the Army” or “the

Agency”), alleging race and national origin discrimination in

violation of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., following the Army’s withdrawal of a tentative offer for

the position of Traffic Management Specialist. See generally

Compl., ECF No. 1. Pending before the Court is the Army’s Motion

to Dismiss, or in the Alternative for Summary Judgment. See Mot.

to Dismiss, ECF No. 9-1. Mr. Lapotsky opposes the motion and

requests discovery pursuant to Federal Rule of Civil Procedure

56(d), attaching to his opposition briefing a Rule 56(d)



1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
the current Secretary of the U.S. Department of the Army,
Christine Wormuth, is substituted as Defendant for the former
Secretary of the U.S. Department of the Army, Ryan D. McCarthy.
See Fed. R. Civ. P. 25(d).


                                     1
Declaration. See Pl.’s Opp’n, ECF No. 13. Upon consideration of

the motion, response, reply thereto, and the applicable law, the

Court DENIES the Motion to Dismiss, or in the Alternative for

Summary Judgment, ECF No. 9; and GRANTS Mr. Lapotsky’s request

to take discovery pursuant to Rule 56(d).

  I.     Factual and Procedural Background
       Mr. Lapotsky was born with dual German American

citizenship. Compl., ECF No. 1 ¶ 16. In June 2015, Mr. Lapotsky

applied for a position as a Traffic Management Specialist, and

in September 2015, he was offered the position. Id. ¶¶ 17-18. In

October 2015, Mr. Lapotsky formally renounced his German

citizenship and the Army requested that he provide documentation

that he was no longer a German citizen. Id. ¶¶ 19-20. In

November 2015, Mr. Lapotsky was informed that the job offer was

rescinded. Id. ¶ 21. He later learned that the reason the offer

was rescinded was because “due to his citizenship status, he was

allegedly an ‘ordinary resident’ of Germany” and thus ineligible

for the position pursuant to applicable regulations. Id. ¶ 22.

Mr. Lapotsky alleges that the determination that he was an

“ordinary resident” was based on the incorrect “assumption[]

that all individuals with dual German American citizenship

automatically [lose] their German citizenship when they join the

U.S. military” and accordingly “results in a discriminatory

policy against all individuals born with dual German American



                                  2
citizenship.” Id. ¶¶ 27-28. The Army filed a Motion to Dismiss

or in the alternative for Summary Judgment on April 23, 2020,

see Mot. to Dismiss, ECF No. 9-1. Mr. Lapotsky responded on May

8, 2020, see Pl.’s Opp’n, ECF No. 13; to which the Army replied,

see Def.’s Reply, ECF No. 15. The motion is ripe and ready for

adjudication.

  II.    Standards of Review

     A. Rule 12(b)(6) Motion to Dismiss

     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the ... claim is and the

grounds upon which it rests.” Bell At. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). While

detailed factual allegations are not required, a complaint must

contain “sufficient factual matter ... to state a claim to

relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

        When ruling on a Rule 12(b)(6) motion, the Court “may

consider only the facts alleged in the complaint, any documents

either attached to or incorporated in the complaint and matters

of which we may take judicial notice.” EEOC v. St. Francis

Xavier Parochial Sch., 117 F. 3d 621,624 (D.C. Cir. 1997). In so


                                  3
doing, the court must give the plaintiff the “benefit of all

inferences that can be derived from the facts alleged.” Kowal v.

MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

"Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements" are not sufficient to

state a claim. Iqbal, 556 U.S. at 678.

     B. Motions Styled as Motions to Dismiss, Or in the
        Alternative, for Summary Judgment in Employment
        Discrimination Cases
     Pursuant to Federal Rule of Civil Procedure 56, the

movant’s burden is to “show[] that there is no genuine dispute

as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). However, “summary

judgment ordinarily ‘is proper only after the plaintiff has been

given adequate time for discovery,’” Americable Int’l, Inc. v.

Dep’t of Navy, 129 F.3d 1271, 1274 (D.C. Cir. 1997)(quoting

First Chicago Int’l v. United Exch. Co., 836 F.2d 1375, 1380

(D.C. Cir. 1988)). “This is largely because, when faced with a

motion for summary judgment, the non-movant must point to

evidence in support of his opposition, and evidence is typically

the province of discovery.” Tyson v. Brennan, 306 F. Supp. 3d

365 (D.D.C. 2017) (citing Rochon v. Lynch, 139 F. Supp. 3d 394,

401 (D.D.C. 2015). “Moreover, where a defendant has moved for

summary judgment under Rule 56 as an alternative to dismissal



                                4
under Rule 12(b)(6), ‘the decision regarding whether or not to

treat a motion to dismiss as one for summary judgment is

committed to the sound discretion of the trial court[,] which

means that this Court need not necessarily accede to [the

defendant's] request regarding how its motion should be

evaluated.’” Id. (quoting Ross v. U.S. Capitol Police, 195 F.

Supp. 3d 180, 192 (D.D.C. 2016)) (internal quotation marks and

citation omitted) (first alteration in original).

     C. Rule 56(d) Request for Discovery

     Under Federal Rule of Civil Procedure 56(d), a non-moving

party may seek to stay the consideration of summary judgment. A

court may defer considering a motion for summary judgment, deny

the motion, or allow time for the non-movant to take discovery

if that party “shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify

its opposition.” Fed. R. Civ. P. 56(d). The criteria of a Rule

56(d) declaration are that:


          (1) It must outline the particular facts the
          non-movant intends to discover and describe
          why   those  facts   are   necessary   to  the
          litigation, (2) it must explain why the non-
          movant could not produce the facts in
          opposition to the motion for summary judgment;
          and (3) it must show the information is in
          fact discoverable.




                                5
U.S. ex rel. Folliard v. Gov't Acquisitions, Inc., 764 F.3d 19,

26–27 (D.C. Cir. 2014) (citing Convertino v. DOJ, 684 F.3d 93,

99-100 (D.C. Cir. 2012)). A Rule 56(d) request for discovery

“should be granted almost as a matter of course unless the non-

moving party has not diligently pursued discovery of the

evidence.” Convertino, 684 F.3d at 99.

  III. Analysis

       A. Mr. Lapotsky has Sufficiently Pled a Claim of
          Discrimination
     The Army asserts that “[b]ased on the allegations of the

Complaint and the evidence in the administrative record, Mr.

Lapotsky’s failure to hire claim should be dismissed,” but

presents no arguments supporting its motion to dismiss. Mot. to

Dismiss, ECF No. 9-1 at 7. “Under Title VII . . . the two

essential elements of a discrimination claim are that (i) the

plaintiff suffered an adverse employment action (ii) because of

the plaintiff’s race, color, religion, sex, national origin,

age, or disability.” Baloch v. Kempthorne, 550 F.3d 1191, 1196

(D.C. Cir. 2008). Here, Mr. Lapotsky alleges an adverse

employment action because of his race and national origin.

Specifically, he alleges that the offer of employment was

rescinded because he is German-American. In support of these

allegations, Mr. Lapotsky alleges that the determination that he

was an “ordinary resident” was based on the incorrect

“assumption[] that all individuals with dual German American


                                6
citizenship automatically [lose] their German citizenship when

they join the U.S. military” and accordingly “results in a

discriminatory policy against all individuals born with dual

German American citizenship.” Compl., ECF No. 1 ¶¶ 27-28. Taking

the allegations to be true and making all inferences in Mr.

Lapotsky’s favor, as the Court must as this juncture, and in

view of the lack of any opposition by the Army, the Court

concludes that Mr. Lapotsky has stated a claim of

discrimination.

     Rather than presenting an argument in support of its motion

to dismiss, the Army “[a]ssum[es] arguendo that the Plaintiff

has established a prima facie case under the McDonnell Douglas

framework,” Def.’s Mot, ECF No. 9-1 at 7, 16; and then

articulates its legitimate, non-discriminatory reason for not

hiring Mr. Lapotsky, specifically that he was ineligible for the

position due to his “ordinary resident” status, and argues that

it is entitled to summary judgment because Mr. Lapotsky is

unable to provide evidence to show that this reason is pretext

for discrimination. Id. at 16-18. However, the Court of Appeals

for the District of Columbia Circuit “has long recognized that a

party opposing summary judgment needs a ‘reasonable opportunity’

to complete discovery before responding to a summary judgment

motion . . . .” Khan v. Parsons Global Services, Ltd., 428 F.3d

1079, 1087 (D.C. Cir. 2005). Here, however, there has been no


                                7
discovery. See generally Docket for Civil Action No. 20-93.

Accordingly, the Court declines to treat the Army’s Motion to

Dismiss as one for summary judgment and consider the evidence

supporting its purported legitimate reason for rescinding the

offer of employment.

       B. A Grant of Discovery is Warranted
     Mr. Lapotsky argues that since there has been no

opportunity to pursue discovery in this action, the Court should

deny the Army’s request for summary judgment and permit Mr.

Lapotsky to litigate his case and engage in discovery. Pl.’s

Opp’n, ECF No. 13 at 7. The Agency does not respond to Mr.

Lapotsky’s discovery argument. See generally Def.’s Reply, ECF

No. 15. For the reasons explained below, discovery is warranted

in this case.

     Under Rule 56(d), a court may defer considering a motion

for summary judgment, deny the motion, or allow time for the

non-movant to take discovery if that party “shows by affidavit

or declaration that, for specified reasons, it cannot present

facts essential to justify its opposition.” A Rule 56(d)

declaration must outline the particular facts the non-movant

intends to discover and describe why those facts are necessary

to the litigation, explain why the non-movant could not produce

the facts in opposition to the motion for summary judgment, and




                                8
show that the information is in fact discoverable. Convertino,

684 F.3d at 99-100.

     Here, the Army’s motion for summary judgment was filed

prior to discovery. See generally Docket for Civil Action No.

20-93. Mr. Lapotsky, in responding to the Army’s motion, has

identified potential discovery needed to respond to the Army’s

request for summary judgment. See Rule 56(d) Declaration, ECF

No. 13-2. The Army did not respond to the Rule 56(d)

Declaration. See generally Def.’s Reply, ECF No. 15.

Accordingly, the Court will grant Mr. Lapotsky’s request for

discovery. As with any litigant, Mr. Lapotsky is entitled to

discovery of “any matter, not privileged, which is relevant to

the subject matter involved in the pending action.” Fed. R. Civ.

P. 26(b)(1).




                                9
  IV.     Conclusion and Order

     For the foregoing reasons, it is hereby

     ORDERED that the Army’s Motion to Dismiss, or in the

Alternative for Summary Judgment, ECF No. 9 is DENIED; and it is

further

     ORDERED that Mr. Lapotsky’s request to take discovery

pursuant to Rule 56(d), see ECF No. 13-2, is GRANTED.

SO ORDERED.

     Signed:     Emmet G. Sullivan
                 United States District Judge
                 March 22, 2022




                                 10